Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
November 2, 2020, by and between Thomas C. Salerno (“Employee”) and TSR, Inc., a
Delaware corporation, with offices at 400 Oser Avenue, Suite 150, Hauppauge, New
York 11788 (the “Company”), (collectively referred to herein as the “Parties”).

 

WHEREAS, Employee is employed by the Company as its Chief Executive Officer; and

 

WHEREAS, the Parties wish to enter into an employment agreement based on the
terms and conditions contained in this Agreement, which Agreement will supersede
any and all prior agreements and understandings between the Parties, verbal or
written, with respect to the subject matter of this Agreement and with respect
to the subject matter of any other agreement incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the Parties agree as follows:

 

1. Term of Employment. Except for earlier termination as provided in Section 4
hereof, the term of employment under this Agreement will commence on November 2,
2020, (“Effective Date”) and will continue thereafter until November 2, 2023
(“Term of Employment”). Unless otherwise agreed in writing, should Employee
continue his employment after the Term of Employment, Employee’s employment with
the Company shall be on an at-will basis. Employee’s at-will employment
relationship shall mean that Employee or the Company may separate Employee’s
employment at any time, with or without reason, without notice. For the
avoidance of doubt, Employee shall not be eligible for any severance benefits
pursuant to Section 4.4, under any circumstances unless otherwise agreed upon in
writing, after the Term of Employment.

 

2. Employment Position and Duties.

 

2.1 Employee shall serve as the Chief Executive Officer (“CEO”) and shall have
the duties, responsibilities, functions and authority appropriate to the
position of CEO. During Employee’s employment, Employee shall render to Company
services that are consistent with Employee’s position, or as the Company’s Board
of Directors (the “Board”) may from time to time reasonably direct.

 

2.2 Employee shall report to the Board, and Employee shall devote his full
business time and attention to the business and affairs of the Company and its
Subsidiaries. So long as Employee is employed by the Company, Employee shall
not, without the prior written consent of the Board, perform other services for
compensation for the benefit of any Person other than the Company and its
Affiliates; provided, that the foregoing shall not prevent Employee from
(i) serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, governmental,
professional, community or industry affairs, and (iii) managing Employee’s
passive personal investments, in each case, so long as such activities do not
violate Section 5, and do not, individually or in the aggregate, materially or
unreasonably interfere or conflict with Employee’s duties hereunder or create a
potential or actual business or fiduciary conflict.

 



 

 



 

2.3 Subsidiaries. For purposes of this Agreement, “Subsidiaries” means with
respect to any Person, any corporation, partnership, limited liability company,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person (or, in the case of a partnership, limited liability company or other
similar entity, control of the general partnership, managing member or similar
interests) or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

2.4 Affiliates. For purposes of this Agreement, “Affiliate” of any specified
Person means, with respect to (i) any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such specified Person and (ii) any Person that is a natural Person, the
spouse, ancestors or lineal descendants of such Person, any limited partnership
or limited liability company controlled by such Person or such Person’s spouse,
ancestors or lineal descendants or in which such Person or such Person’s spouse,
ancestors or lineal descendants holds a majority interest, any trust established
for the benefit of any of them and such Person’s estate or legal representative.

 

2.5 Person. For purposes of this Agreement, “Person” means any natural person,
corporation, partnership (whether general or limited), limited liability
company, association, custodian, nominee, trust, estate, joint venture,
governmental authority or other individual or entity.

 

3. Compensation and Other Remuneration. In exchange for services rendered by
Employee hereunder, Company shall provide the following:

 

3.1 Base Salary. During Employee’s Term of Employment, the Company will pay to
Employee a base salary at the rate of not less than $350,000.00 per annum as may
be adjusted at the discretion of the Board from time to time (the “Base
Salary”). The Base Salary will be paid in accordance with the Company’s
customary payroll practices (in effect from time to time, but in no event less
frequently than monthly) and shall be subject to payroll deductions and required
withholdings.

 

3.2 Annual Bonus Program. In addition to the Base Salary, Employee shall be
eligible to participate in the Company’s annual bonus program (“Annual Bonus”)
with a total bonus potential of up to 35% of Employee’s Base Salary for each
fiscal year during the Term of Employment (the “Target Bonus Amount”). Employee
shall only be eligible for the Annual Bonus if there are no publicly reportable
audit findings for that fiscal year, and if Employee is employed as an active
employee on the last day of the fiscal year end in which the Annual Bonus
relates. The Annual Bonus amounts, if any, will be paid in accordance with the
Company’s customary payroll practices in effect from time to time. The final
amount of the Annual Bonus earned shall not be determined until the Company’s
annual 10-k filing. The Annual Bonus shall be paid out as follows:

 

(a) Fifty percent (50%) of the estimated Annual Bonus, if any, will be paid
within thirty (30) days of the end of the fiscal year following the fiscal year
to which such Annual Bonus relates.

 



 - 2 -

 



 

(b) Once the final amount of the Annual Bonus is determined by the Board,
following the Company’s annual 10-k filing, and contingent upon no publicly
reportable audit findings, Employee shall be paid the balance of the Annual
Bonus. This amount shall be fifty percent (50%) of the Annual Bonus if the
estimate pursuant to subsection (a) of this Section 3.2 is deemed earned, or in
the alternative, the total Annual Bonus as determined by the Board less the
estimate paid pursuant to subsection (a) of this Section 3.2.

 

(c) Notwithstanding anything herein, if it is determined that based on the audit
findings, Employee is not eligible for the amount of the estimated portion of
the Annual Bonus paid pursuant to subsection (a) of this Section 3.2, Employee
and Company agree that Company may claw back or recover the payment advanced
pursuant to subsection (a) of this Section 3.2.

 

(d) Notwithstanding anything herein, Employee forfeits any and all Annual Bonus
if: (i) Employee is terminated for Cause (as defined herein) prior to the date
the Annual Bonus is paid out in its entirety; or (ii) Employee resigns for any
reason prior to the date the Annual Bonus is paid out in its entirety.
Forfeiture under this subsection (d) shall mean that the Company may recover any
advanced bonus portion paid pursuant to subsection (a) of this Section 3.2.

 

(e) The Target Bonus Amount for Fiscal Year (“FY”) 2021 and any following years
shall be based on Company financial information and established by the Board.

 

3.3 Equity. Employee shall be eligible to participate in the TSR, Inc. 2020
Equity Incentive Plan.

 

3.4 Vacation. During Employee’s employment, Employee shall be entitled to four
(4) weeks of paid vacation per calendar year (as pro-rated for partial years),
and other paid time off offered under the Company’s policies, in accordance with
the Company’s policy with respect to vacation accrual and use applicable to
employees as in effect from time to time, to be accrued beginning on the
Effective Date. Vacation may be taken at such times and intervals as Employee
determines, subject to the business needs of the Company as determined by the
Board. At no time shall Employee accrue more than four (4) weeks of vacation.
Unless otherwise required by law, Employee shall not be paid any accrued and
unused vacation upon separation of employment for any reason.

 

3.5 Benefits. While Employee is employed hereunder, Employee shall be entitled
to all standard Company benefits generally available to executives under the
Company’s Health Plan from time to time, including, but not limited to, group
medical health, group insurance and similar benefits, subject to the terms and
conditions of the applicable policy, plan or program. Employee’s participation
in such employee benefit plans will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company, in its sole discretion, may modify or terminate any
employee benefit plan at any time.

 



 - 3 -

 



 

3.6 Car Allowance. The Company will provide Employee with a monthly car
allowance of $1,800.00 (“Car Allowance”).

 

3.7 Business Expenses. During Employee’s employment, the Company shall reimburse
Employee for all reasonable and approved business expenses incurred by Employee
in the course of performing Employee’s duties and responsibilities under this
Agreement, which business expenses are consistent with the Company’s policies in
effect from time to time, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.

 

4. Termination.

 

4.1 Termination for Cause. The Company may terminate Employee’s employment and
all of the Company’s obligations hereunder, other than its obligations set forth
below in this Section 4.1, at any time for “Cause.” “Cause” shall mean
termination of Employee’s employment because of Employee’s (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised); (b) willful failure or
refusal without proper cause to perform Employee’s duties with the Company,
including Employee’s obligations under this Agreement (other than any such
failure resulting from Employee’s incapacity due to physical or mental
impairment) and, after having been given written notice thereof by the Company,
failure to correct such willful failure or refusal to perform (if curable)
within thirty (30) days after receipt of such notice; (c) misappropriation,
embezzlement or reckless or willful destruction of Company property; (d) breach
of any statutory or common law duty of loyalty to the Company; (e) violation of
any material Company policy including its harassment, discrimination and
retaliation policies; (f) intentional and improper conduct materially
prejudicial to the business of the Company or any of its Affiliates; or
(g) breach of any of the covenants provided for in Section 5 hereof.

 

(a) In the event of the termination of Employee’s employment by the Company for
Cause, without prejudice to any other rights or remedies that the Company may
have at law or in equity, the Company shall have no further obligations to
Employee other than to: (i) pay Base Salary; (ii) pay approved, unreimbursed
business expenses in accordance with Company policy; and (iii) comply with
obligations owed under the Company’s benefit plans in accordance with their
terms as in effect as of the effective date of termination ((i) through (iii)
collectively, the “Termination Entitlement”).

 

(b) In the event of the termination of Employee’s employment by the Company for
Cause, Employee will forfeit Employee’s rights to benefits and payments under
any benefit plan or other plan of the Company which may be applicable.

 

4.2 Termination Due to Death. This Agreement shall terminate upon Employee’s
death and the Company shall not have any further obligations hereunder, except
that Employee’s estate will be entitled to receive, in addition to any regular
life insurance benefits paid by the Company, the Termination Entitlement.

 



 - 4 -

 



 

4.3 Termination Due to Disability. Because of Employee’s position, if, during
Employee’s employment, Employee becomes physically or mentally disabled, whether
totally or partially, so that Employee is prevented from performing the material
functions of Employee’s position, with or without accommodation, for periods
aggregating six (6) months in any twelve (12) month period, the Company will be
entitled to terminate Employee’s employment upon written notice to Employee
given at any time thereafter during which Employee is still disabled. Employee
will thereafter be entitled to receive the Termination Entitlement.

 

4.4 Other Termination by the Company. The Company may also terminate Employee’s
employment during the Term of Employment, other than a termination under
Sections 4.1, 4.2, or 4.3, at any time upon written notice to Employee. In the
event that Employee’s employment is so terminated during the Term of Employment
for reasons other than that provided in Sections 4.1, 4.2 or 4.3, in addition to
the Termination Entitlement, Employee will receive, subject to the requirements
of Section 4.8, a “Health Benefit” and a “Severance Payment,” as defined and
detailed below:

 

(a) “Severance Payment” shall be defined as: (i) One (1) year of Base Salary,
less applicable withholdings and deductions, (ii)  One (1) year of Car
Allowance, less applicable withholdings and deductions, and (iii) Annual Bonus,
which shall be calculated as 50% of the Annual Bonus awarded in the fiscal year
prior to the Employee’s termination, if any, if Employee’s employment is
terminated without Cause during the Term of Employment.

 

(b) The Severance Payment shall be made payable over the course of one (1) year
following the date of termination and paid in accordance with the Company’s
customary payroll practices following the effective date of the general release
and severance agreement (the “Severance Period”).

 

(c) If, however, Employee is offered employment with the Company, or any
Affiliate or Subsidiaries within ninety (90) miles of Employee’s current
residence at the same level and Base Salary, Employee is not eligible for any
Severance Payment. If Employee is offered employment with the Company, or any
Affiliate or Subsidiaries, more than ninety (90) miles of Employee’s current
residence and chooses to accept such offer, Employee is also not eligible for
any Severance Payment.

 

(d) Employee understands that Base Salary shall not include any additional
compensation or incentives; and

 

(e) Employee understands that this Section only applies if Employee is
terminated from employment for any reason other than under Sections 4.1, 4.2 or
4.3 during the Term of Employment.

 

(f) In addition to the Severance Payment, subject to (i) Employee’s timely
election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and (ii) Employee’s continued
copayment of premiums at the same level and cost to Employee as if Employee were
an employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers Employee (and Employee’s
eligible dependents) for a period of one (1) year at the Company’s expense,
provided that Employee is eligible and remains eligible for COBRA coverage (the
“Health Benefit”). Notwithstanding the foregoing, the Company shall not be
obligated to provide the continuation coverage contemplated by this
Section 4.4(f) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable). During the Severance Period, Employee will not be entitled to any
additional awards or to continue elective deferrals in or accrue additional
benefits under the Company’s 401(k) plan or any other qualified or nonqualified
retirement programs maintained by the Company.

 



 - 5 -

 



 

(g) If Employee accepts benefits-eligible employment with any other corporation,
partnership, trust, government or other entity during the one (1) year period
Employee is eligible for the Health Benefit (notice of such employment to be
provided to the Company within ten (10) business days) or otherwise notifies the
Company in writing of Employee’s intention to terminate Employee’s Health
Benefit, Employee shall cease to receive any Health Benefit, effective upon the
commencement of such employment or the effective date of such termination as
specified by Employee in Employee’s notice of intention to terminate benefits.

 

4.5 Termination Due to Material Breach by Company. Employee will have the right,
exercisable by written notice to the Company, to terminate Employee’s employment
during the Term of Employment, effective thirty (30) days after the giving of
notice, if at the time of such written notice, the Company shall be in material
breach of its obligations hereunder; provided, however, that such written notice
is provided to the Company within ninety (90) days after the occurrence of such
material breach; and provided further, this Agreement and Employee’s employment
will not so terminate if within such thirty (30)-day notice period the Company
has, within its reasonable discretion, cured all such material breaches of its
obligations hereunder. If such material breach has not been so cured, Employee
may elect, subject to the requirements of Section 4.8, to treat such breach as a
termination of the Term of Employment by the Company pursuant to Section 4.4
above, and Employee shall be entitled to the rights and benefits provided for
therein. For the avoidance of doubt, this provision only applies and Employee is
only eligible to payments under Section 4.4 during the Term of Employment.

 

4.6 Termination Due to Change in Control. For purposes of this Agreement,
“Change in Control” shall mean: (i) any merger or consolidation of the Company
with or into another entity (other than any such merger or consolidation in
which the shareholders of the Company immediately prior to such merger or
consolidation continue to hold at least a majority of the voting power of the
outstanding capital stock or other ownership interests in the surviving
corporation); (ii) any sale, transfer, or other disposition, in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Company, or; (iii) any other transaction or series of related
transactions pursuant to which a single person or entity (or group of affiliated
persons or entities) acquires from the Company or its shareholders a majority of
the voting power of the outstanding capital stock or other ownership interest in
the Company. With respect to this paragraph, the term “Company” includes any
parent entity having at least 50% ownership of the company employing Employee.
If, prior to the expiration of the Term of Employment and within twelve
(12) months following a Change in Control, Employee is subject to termination
other than for Cause, then the Company will pay “Change in Control Severance
Benefits” to Employee (which shall be the sole benefits Employee is entitled to
under these circumstances). The Change in Control Severance Benefits will
consist of (i) a payment (less applicable withholdings and deductions)
equivalent to 12 months of Employee’s Base Salary (as in effect immediately
prior to (a) the Change in Control, or (b) the date of the termination of
Employee’s employment, whichever is greater), payable as a single lump sum
within 74 days of Employee’s termination of employment; (ii)  100% of the
Employee’s Annual Bonus as paid in the previous year, payable as a single lump
sum within 74 days of the termination of Employee’s employment; (iii) taxable
cash payments paid each calendar month for 18 months in an amount equal to the
monthly COBRA premium at the time of Employee’s termination for the health
benefits that Employee and Employee’s eligible dependents had in effect under
the Company’s plans immediately prior to Employee’s termination (the “COBRA
Payment”); and (iv) Acceleration of vesting of one hundred percent (100%) of
Employee’s unvested equity award compensation under any equity incentive plan
maintained by Company, to the extent permitted by such plan and by applicable
laws.

 



 - 6 -

 



 

4.7 Resignation or Retirement. Employee may terminate the Term of Employment for
any reason, including, without limitation, Employee’s retirement, at any time on
sixty (60) days’ prior written notice to the Company. In such event, the
Company’s only obligation to Employee will be payment of the Termination
Entitlement. In any instance in which Employee provides written notice of
Employee’s termination of the Term of Employment to the Company, the Company may
elect to terminate Employee’s employment immediately, in which case the
Company’s only obligation to Employee will be payment of the Termination
Entitlement, treating the last day of the notice period as the date of
termination solely for purposes of calculating the Termination Entitlement. In
no event will the Company’s early termination of Employee’s employment pursuant
to the preceding sentence be considered a termination of the Term of Employment
by the Company under Section 4.4 and in no event shall the Company’s early
termination of Employee pursuant to the preceding sentence require the Company
to provide the Termination Entitlement for any greater period than the period
beginning on the date Employee’s written notice of termination is received by
the Company and ending sixty (60) days thereafter.

 

4.8 Release. In the event of a termination of the Term of Employment pursuant to
Sections  4.4, 4.5, or 4.6 above, a condition precedent to the Company’s
obligation to make or continue to make the payments associated with such
termination or to provide any Severance Payment or Health Benefit shall be
Employee’s execution and delivery to the Company of a general release of all
claims Employee has or may have against the Company, its affiliates and their
related persons arising out of or in connection with Employee’s employment or
termination of employment, in a form to be provided by the Company. Any
severance payments made to Employee shall be in regular installments on the
Company’s customary payroll dates following the effective date of the release
agreement and subject to applicable withholdings and deductions. If the period
for signing the release spans two (2) calendar years, then any payments that are
contingent upon signing the release will commence in the second calendar year.

 



 - 7 -

 



 

4.9 No Other Payments or Benefits. In the event Employee’s employment is
terminated during the Term of Employment, Employee shall not be entitled to any
severance under the Company’s general employee policies or any severance policy
or plan maintained by the Company, the payments and benefits provided for in
this Agreement constitute the sole source of any payments or benefits payable to
Employee except any amounts payable to Employee as required by applicable law.
Except as may be otherwise provided in Section 4.4(f), Employee’s rights to
benefits and payments under any benefit plan of the Company will be determined
in accordance with the then current terms and provisions of such plans and any
agreements under which such benefits or payments were granted.

 

4.10 Forfeiture. In the event Employee breaches the terms of Section 5 of this
Agreement, Employee acknowledges and agrees that Employee shall forfeit any
remaining amounts due to Employee under this Section 4 other than Employee’s
Termination Entitlement. The Company’s rights contained in this Section 4.10
shall be in addition to, and shall not limit, any other rights or remedies that
the Company may have under law or in equity.

 

5. Protection of Confidential Information, Non-Competition, Non-Solicitation,
Non-Disparagement and Cooperation.

 

5.1 Protection of Confidential Information.

 

(a) Acknowledgements. Employee acknowledges that Employee’s continued employment
by the Company will continue to bring Employee into close contact with many
confidential affairs of the Company, including information about costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, plans for future development and other business affairs and editorial
matters not readily available to the public. In recognition of the foregoing,
Employee covenants and agrees to the requirements of this Section 5.

 

(b) Safeguarding of Confidential Information. Employee will keep secret all
confidential matters of the Company, and will not use for Employee’s own benefit
or intentionally disclose such matters to anyone outside of the Company, either
during or after Employee’s employment, except with the Company’s written
consent, provided that (i) Employee will have no such obligation to the extent
such matters are or become publicly known other than as a result of Employee’s
breach of Employee’s obligations hereunder; (ii) Employee may, after giving
prior notice to the Company to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process; and (iii) Employee may disclose
the terms of this Agreement to Employee’s spouse or life partner, attorney,
accountant, and/or financial advisor, provided that such persons also agree to
maintain such confidentiality. Nothing in this provision prohibits Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Employee does not need the Company’s
prior authorization to make any such reports or disclosures, and Employee is not
required to notify the Company that Employee has made such reports or
disclosures. The rights set forth herein are in addition to all rights the
Company may have under the common law or applicable statutory laws relating to
the protection of trade secrets;

 



 - 8 -

 



 

(c) Return of Company Property and Information. Upon termination of Employee’s
employment for any reason, or at any other time the Company may so request,
Employee will deliver promptly to the Company all memoranda, notes, records,
reports and other documents (and all copies thereof) in any form whatsoever
(including information contained in computer memory or on any computer disks or
other storage devices) relating to the Company’s business, which Employee
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which Employee may then possess or have under Employee’s control and
not maintain copies of any such documents on any personal computer, cloud
account, or other storage device in Employee’s personal possession. No later
than the effective date of Employee’s termination, Employee will also return all
Company property previously in Employee’s possession, including but not limited
to any Company equipment, electronic devices, keys, identification cards, and
credit cards.

 

(d) Nonsolicitation of Employees. (i) During Employee’s employment, (ii) for a
period of twenty-four (24) months after the termination of Employee’s employment
for any reason and (iii) during the Severance Period, Employee will not,
directly or indirectly, employ or solicit the employment of, and shall not
assist, induce, cause or encourage any other person or entity to employ or
solicit the employment of, any person who was an employee of the Company or any
of its affiliated companies at the date of Employee’s termination or within six
(6) months prior thereto; provided, however, that this Section 5.1(d) shall not
preclude general advertising for personnel or responding to an unsolicited
request for a personal recommendation for or evaluation of an employee of the
Company or any of its subsidiaries or affiliates.

 

5.2 Noncompetition. (i) During Employee’s employment, (ii) for a period of
twelve (12) months after termination of Employee’s employment for any reason,
and (iii) during the Severance Period, Employee will not, directly or
indirectly, without the prior written consent of the Board, render any services
to any other person or entity, or own or acquire any interest of any type in any
other person or entity which is engaged, either directly or indirectly, in the
services provided by the Company or any other business engaged in material
competition with the Company throughout the United States. Such competitive
business activities or services shall include providing, overseeing or having
any responsibilities for services related to Internet Technology (“IT”)
recruiting, staff augmentation, IT consulting, or the placement of experience
technical personnel and consultants. The foregoing shall not be deemed to
prohibit Employee from acquiring securities of any corporation which are
publicly traded so long as such securities do not constitute more than one
percent (1%) of the outstanding voting power of that public company.

 

5.3 No Use of Client Information; Nonsolicitation of Company Clients or
Prospective Clients. Employee acknowledges that the Company has a compelling
business interest in preventing unfair competition stemming from the use or
disclosure of confidential client information, including but not limited to the
identity of clients and prospective clients (“Client Information”), in the event
that, after any termination of Employee’s employment with the Company, Employee
goes to work for or become affiliated with a competitor of the Company or
otherwise engage in business activities that are competitive with those of the
Company. Employee further acknowledges that all clients serviced by Employee as
an executive of the Company are clients of the Company and not Employee’s
personally, and that by virtue of Employee’s employment with the Company,
Employee has gained or will gain knowledge of the identity, characteristics, and
preferences of clients, and that Employee would inevitably have to draw on
Client Information if Employee were to solicit or service the Company’s clients
or contact prospective clients on behalf of a competing business enterprise.
Accordingly, Employee agrees that during the period twenty-four (24) months
following Employee’s termination from employment for any reason, Employee will
not, in connection with a business in competition with the Company, solicit the
business of or service any client for whom Employee or Company provided any
services or as to whom Employee’s had access to Client Information during the
course of Employee’s employment with the Company. Employee also agrees that,
during the period of twenty-four (24) months following Employee’s termination
from employment for any reason, Employee will not encourage or assist any person
or entity in competition with the Company to solicit or service any client of
the Company covered by this Section 5.3, or otherwise seek to encourage or
induce any such client to cease doing business with, or lessen its business
with, the Company.

 



 - 9 -

 



 

5.4 Cooperation. Following the termination of Employee’s employment under this
Agreement for any reason, Employee agrees to cooperate with the Company in
providing for an orderly transition through the effective date of Employee’s
termination of employment and for a period of at least eighteen (18) months, or
more as reasonably necessary, which cooperation shall include giving such
assistance at mutually agreeable times as may be reasonably requested by the
Company. Such cooperation shall extend to additional matters as reasonably
requested by the Company from time to time, including, without limitation, legal
matters about which Employee has knowledge by virtue of Employee’s employment
with the Company. The Company will reimburse Employee for Employee’s reasonable
out-of-pocket expenses, including any lost wages or pay incurred by Employee,
and reasonable attorneys’ fees incurred by Employee in connection with providing
such assistance to the extent allowed by applicable law.

 

5.5 Non-Disparagement. Employee will not make any statements that are
professionally or personally disparaging about, or adverse to, the interests of
the Company (including any subsidiaries or affiliates and each of their
officers, directors, and employees), including, but not limited to, any
statements that disparage any person, product, service, financial condition, or
any other aspect of the business of the Company, Company Subsidiaries or
Affiliates, provided, however, that nothing herein shall prevent Employee from
exercising Employee’s rights under Section 7 of the National Labor Relations
Act. Nothing herein shall prevent Employee or the Company from testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required or permitted by law.

 

5.6 Immunity from Liability for Confidential Disclosure of a Trade Secret to the
Government or in a Sealed Court Filing. The federal Defend Trade Secrets Act of
2016 immunizes Employee against criminal and civil liability under federal or
state trade secret laws – under certain circumstances – if Employee discloses a
trade secret for the purpose of reporting a suspected violation of law. Immunity
is available if Employee discloses a trade secret in either of these two
circumstances: (A) Employee discloses the trade secret (a) in confidence,
(b) directly or indirectly to a government official (federal, state or local) or
to a lawyer, and (c) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) in a legal proceeding, Employee discloses the
trade secret in the complaint or other documents filed in the case, so long as
the document is filed “under seal” (meaning that it is not accessible to the
public).

 



 - 10 -

 



 

6. Ownership of Work Product. Employee acknowledges that during Employee’s
employment, Employee may, in the course of Employee’s employment, conceive of,
discover, invent or create inventions, improvements, new contributions, literary
property, material, ideas and discoveries, whether patentable or copyrightable
or not (all of the foregoing being collectively referred to herein as “Work
Product”), and that various business opportunities shall be presented to
Employee by reason of Employee’s employment by the Company. Employee
acknowledges that, unless the Company otherwise agrees in writing, all of the
foregoing shall be owned by and belong exclusively to the Company and that
Employee will have no personal interest therein, provided that they are, in the
case of Work Product, conceived or made on the Company’s time or with the use of
the Company’s facilities or materials, or, in the case of business
opportunities, are presented to Employee for the possible interest or
participation of the Company. Employee will further, unless the Company
otherwise agrees in writing, (i) promptly disclose any such Work Product and
business opportunities to the Company; (ii) assign to the Company, upon request
and without additional compensation, the entire rights to such Work Product and
business opportunities to the extent not otherwise owned at law by the Company;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of Employee’s inventorship or creation in any appropriate
case. Employee agrees that Employee will not assert any rights to any Work
Product or business opportunity as having been made or acquired by Employee
prior to the date of this Agreement except for Work Product or business
opportunities, if any, disclosed to and acknowledged by the Company in writing
prior to the date hereof. In furtherance of and without limiting the foregoing,
any copyrightable work created in connection with the services provided by
Employee hereunder shall be considered “work made for hire” under the Copyright
Law of 1976 and any successor thereto, and the Company shall be the owner of
such work.

 

7. Representations.

 

7.1 Employee represents and warrants that Employee is not a party to any
agreements or understandings which would prevent Employee’s fulfillment of the
terms of this Agreement or which would be violated by entering into this
Agreement and performing Employee’s obligations hereunder;

 

7.2 The Company shall have the right to use Employee’s name, biography and
likeness in connection with its respective businesses and that of its
subsidiaries and affiliates, but not as a direct endorsement;

 

7.3 Upon execution of this Agreement by the Company, this Agreement shall be
Employee’s valid and binding obligation enforceable in accordance with its
terms; and

 

7.4 Employee is not subject to any pending, or to Employee’s knowledge, any
threatened lawsuit, action, investigation or proceeding involving Employee’s
prior employment or consulting work or the use of any information or techniques
of any former employee or contracting party.

 



 - 11 -

 



 

8. General.

 

8.1 Notices. All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given, if delivered personally or mailed first-class, postage
prepaid, by registered or certified mail, as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):

 

If to the Company:

 

Board of Directors
TSR, Inc.
400 Oser Avenue, Suite 150
Hauppauge, New York 11788



 

If to Employee, to the address set forth on the records of the Company.

 

8.2 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. All matters
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction).

 

8.3 Captions. The section headings and boldface type contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

8.4 Entire Agreement and No Other Representations. The Parties expressly
acknowledge, represent and agree that this Agreement is fully integrated, and
contains and constitutes the complete and entire agreement and understanding of
the Parties with respect to the subject matters hereof and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the Parties with respect to the subject matters hereof. The Parties
further acknowledge, represent and agree that neither has made any
representations, promises or statements to induce the other party to enter into
this Agreement, and each party specifically disclaims reliance, and represents
that there has been no reliance, on any such representations, promises or
statements and any rights arising therefrom.

 

8.5 Assignability. This Agreement and Employee’s rights and obligations
hereunder may not be assigned by Employee. The Company may assign its rights,
together with its obligations, hereunder in connection with any sale, transfer
or other disposition of all or substantially all of the business and assets of
the Company which is employing Employee and such rights and obligations shall
inure to, and be binding upon, any successor to the business or substantially
all of the assets of the Company or division which is employing Employee;
whether by merger, purchase of stock or assets or otherwise, and such successor
shall expressly assume such obligations.

 



 - 12 -

 



 

8.6 Amendments, Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the Parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provisions hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

 

8.7 Mediation and Arbitration. The Parties agree that all claims, disputes,
and/or controversies arising under this Agreement and/or related to Employee’s
employment hereunder (whether or not based on contract, tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, as amended, Title VII of the
Civil Rights Act of 1964, as amended, any state fair employment practices act,
and/or the Americans with Disabilities Act), shall be resolved exclusively
through mediation/arbitration by JAMS, in the County of New York in the State of
New York. The Parties agree that the Parties shall first attempt to resolve any
dispute through mediation, with mediation fees to be split by both Parties, and
if mediation fails, the Parties agree that they shall proceed in accordance with
the JAMS Rules and Procedures for Mediation/Arbitration of Employment Disputes;
provided, however, that in the event that the Company alleges that Employee is
in breach of any of the provisions contained in Sections 5 or 6 of this
Agreement, the Company shall not be exclusively required to submit such dispute
to mediation/arbitration. In such event, the Company may, at its option, seek
and obtain from any court having jurisdiction, injunctive or equitable relief,
in addition to pursuing at arbitration all other remedies available to it
(including without limitation any claims for relief arising out of any breach of
Sections 5 or 6 of this Agreement). In the event that the Company chooses to
bring any such suit, proceeding or action for injunctive or equitable relief in
an appropriate court, Employee hereby waives his right, if any, to trial by
jury, and hereby waives his right, if any, to interpose any counterclaim or
set-off for any cause whatever and agree to arbitrate any and all such claims.

 

8.8 Specific Remedy. In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if Employee commits a material breach of any of the provisions of
Sections 5 or 6, the Company will have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. Employee also agrees to indemnify the Company
and hold the Company harmless from any and all losses suffered by the Company as
a result of any violation by Employee of this Agreement. If any legal action or
other proceeding is brought by the Company for the enforcement of this
Agreement, the prevailing party shall pay reasonable attorneys’ fees and other
legal expenses incurred by the opposing party, including court costs and all
expenses incurred in that action or proceeding in addition to any other relief,
incurred to enforce this Agreement, or because of an alleged dispute, breach,
default or misrepresentation by Employee or the Company in connection with any
provisions of this Agreement. For purposes hereof, a party shall be deemed the
prevailing party, if the opposing party is deemed to have breached his or its
obligations under this Agreement or this Agreement is enforced against such
party, notwithstanding any reduction of geographical location or time period.
For the avoidance of doubt, in addition to other rights and remedies existing in
its favor, and notwithstanding Section 8.7, Company shall be entitled to such
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In the event of an
alleged breach of violation by Employee of Section 5, the time period for such
restrictions shall be extended automatically by the amount of time between the
initial occurrence of the breach or violation and when such breach or violation
has been duly cured.

 



 - 13 -

 



 

8.9 Acknowledgment and Consent. Employee acknowledges that the restrictions
contained in this Agreement, including but not limited to those contained in
Sections 5 or 6, are fair, reasonable and necessary for the protection of the
legitimate business interests of the Company, and that the Company will suffer
irreparable harm in the event of any actual or threatened breach by Employee.
Employee therefore consents to the entry of a restraining order, preliminary
injunction, or other court order to enforce this Agreement and expressly waives
any security that might otherwise be required in connection with such relief.
Employee also agrees that any request for such relief by the Company shall be in
addition to and without prejudice to any claim or monetary damages which the
Company might elect to assert.

 

8.10 Severability. If any provision of this Agreement is held to be
unenforceable by a court, the remaining provisions shall be enforced to the
maximum extent possible. If a court should determine that any provision of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.

 

8.11 Withholding Taxes. Payments made to Employee pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

 



 - 14 -

 



 

8.12 Compliance with IRC Section 409A. To the extent that payments and benefits
in this Agreement are subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), this Agreement is intended to comply with and
will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, if at the time of
Employee’s termination of employment with the Company Employee is a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
expiration of the six-month period measured from the date of Employee’s
separation from service with the Company (or the earliest date as is permitted
under Section 409A of the Code). On the first day of the seventh month following
the date of Employee’s separation from service, or if earlier, the date of
Employee’s death, all payments delayed pursuant to this paragraph (whether they
would have otherwise been paid or reimbursed to Employee in a single sum or in
installments) shall be paid or reimbursed to Employee in a single sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them in this
Agreement. In addition, if any other payments of money or other benefits due to
Employee hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to Employee under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Employee in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. References herein to a termination of Employee’s
employment shall be deemed to refer to the date upon which Employee have
experienced a “separation from service” within the meaning of Code Section 409A.
The Company shall consult with Employee in good faith regarding the
implementation of the provisions of this Section 8.12; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Employee with respect thereto.







 

8.13 Survival. Sections 5 and 6 (and their subparts) shall survive Employee’s
employment and any expiration of this Agreement and shall apply for the duration
of employment and beyond in accordance with their terms.

 

8.14 Counterparts. This Agreement may be executed in any number of counterparts
all of which shall constitute one original instrument.

 

8.15 Interpretation. The Parties to this Agreement have cooperated in the
drafting and preparation of this Agreement. Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that such party was the drafter.

 

IN WITNESS WHEREOF, each of the Company and Employee has executed and delivered
this Agreement as of the Effective Date.

 

CONFIRMED AND AGREED:

 

TSR, Inc.           By: /s/ Bradley M. Tirpak   By: /s/ Thomas Salerno   Bradley
M. Tirpak     Thomas Salerno Title: Chairman of the Board    

 

 

- 15 -



 

 